Platt, J.
delivered the opinion of the court. By the second section of the “act concerning judgments and executions,’5 *230passed the 31st of March, 1801, a judgment lien attaches upon tancl from the time of filing the record of judgment.
By the third section of that act the clerk is directed to docket all judgments during the term, or within six days after the term of which such judgments are rendered; and no judgment, not docketed “ as aforesaid,” shall affect any lands or tenements as to purchasers,” &c.
In this case, both judgments were filed on the same day, and were docketed on the same day that they were filed.
The priority of docketing, therefore, seems to be immaterial) as between these judgments; and the case admits it to be altogether uncertain which judgment roll was first filed.
We must consider the judgments equal as to the date of the lien, and as Halstead first sued out his execution, and the sheriff began to execute it before the fi. fa. issued on the judgment of Waterman, Halstead thereby turned the scale of equal right, arid gained a priority by his vigilance.
The case of Adams v. Dyer, and Conklin v. Dyer, (8 Johns. Rep. 347.) accords with this opinion.
Let the money be applied on the execution in favour of Hal-stead.